     Case 2:20-cv-05985-VAP-GJS Document 23 Filed 10/26/20 Page 1 of 5 Page ID #:446



1      Dan Stormer, Esq. [S.B.#101967]
       David Washington, Esq. [S.B. #305996]
2      Hadsell Stormer Renick & Dai LLP
       128 N. Fair Oaks Avenue
3      Pasadena, California 91103
       Telephone: (626) 585-9600
4      Facsimile: (626) 577-7079
       E-mails: dstormer@hadsellstormer.com
5              dwashington@hadsellstormer.com
6      Attorneys for Plaintiffs
       JOEL STALLWORTH, TAMIYA DICKERSON,
7      and Minor Plaintiff S.S.
8
9
10
                              UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12     JOEL STALLWORTH, TAMIYA                   Case No.: 2:20-cv-05985-VAP (GJSx)
       DICKERSON, and Minor Plaintiff S.S.,
13                                               [Assigned to the Honorable Virginia A.
                        Plaintiffs,              Phillips – Courtroom #8A]
14
                   v.
15                                               PLAINTIFFS’ OBJECTIONS TO
       NIKE RETAIL SERVICES, INC.,               DEFENDANT NIKE RETAIL
16     WENDY MAGEE, and DOES 1-10,               SERVICES, INC.’S EVIDENCE
                                                 SUBMITTED IN SUPPORT OF THEIR
17                   Defendants.                 MOTION TO DISMISS PLAINTIFFS’
                                                 FIRST, SECOND, THIRD, FIFTH,
18                                               SIXTH, SEVENTH, EIGHTH, NINTH,
                                                 AND TENTH CAUSES OF ACTION
19
20                                               Date:      November 16, 2020
                                                 Time:      2:00 p.m.
21                                               Courtroom: 8A
22                                               Complaint filed:   July 4, 2020
                                                 Disc. Cut-Off:     None set
23                                               Motion Cut-Off:    None set
                                                 Trial Date:        None set
24
25
26
27
28
       PLTFS’ OBJS TO DEFTS’ EVID
 Case 2:20-cv-05985-VAP-GJS Document 23 Filed 10/26/20 Page 2 of 5 Page ID #:447



1                                     I.     INTRODUCTION

2          On July 5, 2019 Plaintiffs Joel Stallworth, TaMiya Dickerson, and minor child SS

3    (“Plaintiffs,” collectively) were chased, harassed, and assaulted by Defendant Wendy
4    Magee (“Magee”), erstwhile manager of the Nike Store located on the Santa Monica
5    Promenade at 395 Santa Monica Place, Santa Monica, CA, 900401. With nothing to go
6    on but the color of Plaintiffs’ skin, she accused them of stealing a child-sized basketball
7    that Mr. Stallworth had purchased moments beforehand, and she enlisted three armed
8    Santa Monica Police Department (“SMPD”) officers to detain them until they were
9    forced to present a receipt for the ball.
10         Defendant’s actions, by and through its employee Magee, violated Plaintiffs’
11   rights under 42 U.S.C. §§ 1981, 1983, and 1985, as well as under California state law
12   pursuant to Cal. Civ. Code §§ 51.7, 51.5, and the common law torts of Assault,
13   Intentional Infliction of Emotional Distress (“IIED”), Slander, and Negligent
14   Supervision and Retention.
15         Defendant now moves to dismiss Plaintiffs’ First (42 U.S.C. § 1983), Second (42
16   U.S.C. § 1981), Third (Ralph Act—Cal. Civ. Code § 51.7), Fifth (Assault), Sixth
17   (Intentional Infliction of Emotional Distress [“IIED”]), Seventh (Slander), Eighth
18   (Negligent Supervision and Retention), Ninth (False Imprisonment), and Tenth (42
19   U.S.C. § 1985) Causes of Action. Plaintiffs oppose Defendant’s motion in a brief filed
20   concurrently herewith. Additionally, Plaintiffs request that if the Court is inclined to
21   agree with Defendant’s arguments as to Plaintiffs’ First, Second, Third, and Tenth
22   causes of action, the Court grant leave to amend the Complaint.
23         Defendant seeks to “incorporate by reference” a link to an NBC news website
24   which they do not even attach as an exhibit. See Dkt. No. 19 at ECF 31. Plaintiffs hereby
25   object to Nike’s attempt to incorporate by reference that link (and the video accessible
26   therein) as not published by Plaintiffs nor referenced by Plaintiffs in their Complaint.
27   ///
28   ///

      PLTFS’ OBJS TO DEFTS’ EVID                  -1-
 Case 2:20-cv-05985-VAP-GJS Document 23 Filed 10/26/20 Page 3 of 5 Page ID #:448



1                                       II.    ARGUMENT

2          A.     The Court Should Disregard All Evidence Submitted by Defendant in

3                 Support of His 12(b)(6) Motion to Dismiss
4          In deciding a motion to dismiss under Rule 12(b)(6), a court may consider only
5    the Complaint, documents attached to the Complaint, documents not attached to the
6    Complaint but incorporated by reference, and documents subject to judicial notice.
7    Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1019-20 (C.D. Cal. 2015).
8          B.     Legal Standard Governing Incorporation by Reference
9          Defendant asserts that the Court may consider a hyperlink incorporated by
10   reference into Plaintiffs’ Complaint. Dkt. No. 19 at ECF 31. Under the incorporation by
11   reference rule, “[a] court may consider evidence on which the complaint ‘necessarily
12   relies’ if: (1) the complaint refers to the document; (2) the document is central to the
13   plaintiff’s claim; and (3) no party questions the authenticity of the copy attached to the
14   12(b)(6) motion.” Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).
15         The incorporation by reference doctrine is a narrow exception to the general rule
16   limiting 12(b)(6) motions to the Complaint, the purpose of which is to “prevent[]
17   plaintiffs from surviving a Rule 12(b)(6) motion by deliberately omitting references to
18   documents upon which their claims are based.” Parrino v. FHP, Inc., 146 F.3d 699, 706
19   (9th Cir. 1998), superseded by statute on other grounds. It does not, as Defendant
20   argues, provide an end-run around that general rule by permitting courts to consider as
21   true any and all allegations contained in any document casually cited in a complaint.
22   United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (“[T]he mere mention of the
23   existence of a document is insufficient to incorporate the contents of a document by
24   reference.”); see id. (holding documents were not incorporated by reference because
25   “none of the attached documents formed the basis of Horner’s complaint, and she did
26   not refer extensively to any of them.” (emphasis added)).
27         The standard for incorporating a document by reference is strict. A document is
28   incorporated by reference only if it is “central” to the plaintiff’s claim and a document

      PLTFS’ OBJS TO DEFTS’ EVID                  -2-
 Case 2:20-cv-05985-VAP-GJS Document 23 Filed 10/26/20 Page 4 of 5 Page ID #:449



1    on which the complaint “necessarily relies.” Marder, 450 F.3d at 448. In other words,

2    the document must be “crucial” and “integral” to the plaintiff’s claims, and those claims

3    must be “predicated upon [the] document.” Parrino, 146 F.3d at 706 & n.4. See Warren
4    v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1441 n.5 (9th Cir. 2003) (“Consideration
5    of the extrinsic evidence is necessary to decide whether Warren is a legal or beneficial
6    owner of the copyrights, and whether he accordingly has standing to sue for
7    infringement.” (emphasis added)); Marder, 450 F.3d at 448-49 (considering a release
8    signed by plaintiff, which foreclosed each of her claims). Defendant describes the video
9    accessible at the link they reference as “the most complete copy of Plaintiffs’ video that
10   Nike was able to locate online.” Dkt. No. 19 at 11. The video is incomplete, heavily-
11   edited, and irrelevant to the Complaint. Washington Decl. ¶ 2.
12         C.     The Link Provided By Defendant is Inauthentic and Irrelevant to
13                Plaintiffs’ Claim
14         The Complaint in this case does not incorporate by reference the link included in
15   Defendant’s Motion to Dismiss because (1) the Complaint does not refer to the link, (2)
16   the authenticity of the video in the link is contested, and (3) it is not central to any of
17   Plaintiffs’ claims. See Marder, 450 F.3d at 448.
18         First, nowhere in Plaintiffs’ Complaint do they reference an NBC article, website
19   or link, rather, Plaintiffs only mention videos that Plaintiffs recorded at the scene. See
20   Dkt. No. 1 at ¶¶ 11, 116. The link is thus not incorporated by reference. Defendants’
21   attempt to convert two paragraphs in Plaintiffs’ Complaint into an opportunity to admit
22   as true the entire contents of a news hyperlink and video they had no involvement in
23   creating should be denied. See Aledlah v. S-L Distrib. Co., LLC, 2020 U.S. Dist. LEXIS
24   97489, *11, 2020 WL 2927980 (N.D. Cal. June 3, 2020) (refusing to incorporate by
25   reference a Distributor Agreement that is directly quoted in the complaint or a Sale
26   Agreement that is not referenced in the complaint); Missud v. Oakland Coliseum Joint
27   Venture, No. 12-02967 JCS, 2013 U.S. Dist. LEXIS 29915, at *31-35 (N.D. Cal. Mar. 5,
28   2013) (declining to incorporate by reference entire content of websites plaintiff cited for

      PLTFS’ OBJS TO DEFTS’ EVID                    -3-
 Case 2:20-cv-05985-VAP-GJS Document 23 Filed 10/26/20 Page 5 of 5 Page ID #:450



1    specific purposes, where the complaint did not “necessarily rely” on the websites’

2    content and it was not “essential” to his claims).

3          Second, the authenticity of the video accessible in the link referenced by
4    Defendant is contested. Defendant introduces the link as “Plaintiff’s video (or at least a
5    substantial portion of it).” Dkt. No. 19 at 11. In the footnote attendant to the link,
6    Defendant describes the video accessible through it as “the most complete copy of
7    Plaintiffs’ video that NIKE was able to locate online.” Id. Defendants do not even move
8    for notice or submit an affidavit authenticating the website, let alone the video. And a
9    quick viewing of the video shows that it is spliced and includes text overlays, and a
10   comparison of the video to all of the multiple videos recorded by Plaintiffs on the date in
11   question shows that it is not a complete version of any of them. Washington Decl. ¶ 2.
12   For this reason alone, the Court should not consider the link in Defendant’s motion.
13         Third, even if authenticated (it is not), no video is “central to Plaintiff’s claim.”
14   The only conceivable claim regarding which an authentic published video of the incident
15   could even be relevant would be Plaintiffs’ Slander claim (No. 7). Dkt. No. 1 at 41. But
16   Plaintiffs’ slander allegations do not allege that Defendants published any video, but
17   rather that Magee made a series of defamatory statements about Mr. Stallworth in the
18   presence of others, including his friends. See Pltfs’ Opp. to Defts. Mtn. to Dismiss, Dkt.
19   No. 22 at 13-14; Compl. ¶¶ 74, 78, 90, 92, 93. Thus, with respect to this claim, it makes
20   no difference whether or not any video of Magee’s statements was published.
21                                     III.   CONCLUSION
22         For the foregoing reasons, Plaintiffs respectfully request that this Court hold that
23   the website referenced in Defendant’s Motion to Dismiss (Dkt. No. 19 at 11) is not
24   incorporated by reference.
25   Dated: October 26, 2020                  Respectfully Submitted,
26                                            HADSELL STORMER RENICK & DAI LLP

27                                            By    /s/ - David Clay Washington
                                                    Dan Stormer
28                                                  David Clay Washington
                                              Attorneys for Plaintiffs
      PLTFS’ OBJS TO DEFTS’ EVID                   -4-
